Title: To Thomas Jefferson from George Wythe, 5 April 1775
From: Wythe, George
To: Jefferson, Thomas


                    
                        Dear Sir
                        Williamsburg, 5 April, 1775.
                    
                    I do not know that the terms on which the crown engaged to grant the lands in Virginia are contained in any other charter than that by Car. ii. the 10. of Oct. 28 of his reign. The original, I believe although the seal is not now to it, I found in my office; and I understand it is recorded in the Secretary’s office. A copy of it I now inclose to be sent by the first opportunity. In the mean time I will look over some other charters transmitted some years ago by agent Montagu to the committee of correspondence and send you a list of them with copies of those if there be any which relate to the subject you are investigating and will procure you copies of such others as you shall signify a desire to have. I am, dear sir, Your friend and servant,
                    
                        G. Wythe
                    
                